Case 2:20-cv-08328-ODW-E Document 23 Filed 03/04/21 Page 1 of 6 Page ID #:494




 1                                                                                                O
                                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   LISA BRYANT,                                      Case № 2:20-CV-08328-ODW (Ex)
12                        Plaintiffs,
13                                                     ORDER GRANTING MOTION TO
            v.
                                                       REMAND [10]
14   WALMART INC.; and DOES 1–99,
15
                          Defendants.
16
17                                  I.       INTRODUCTION
18          Defendant Walmart Inc. (“Walmart”) removed this action from the Los Angeles
19   County Superior Court on the basis of diversity jurisdiction. (Notice of Removal
20   (“Notice”) ¶¶ 8–14, ECF No. 1.) Now before the Court is Plaintiff Lisa Bryant’s
21   Motion to Remand on the grounds that removal was untimely under 28 U.S.C.
22   § 1446(b). (Mot. to Remand (“Motion” or Mot.”), ECF No. 10.) For the reasons
23   below, the Court GRANTS Bryant’s Motion to Remand.1
24                                  II.       BACKGROUND
25          This case arises from Bryant allegedly slipping and falling while shopping at
26   one of Walmart’s retail stores. (See Notice Ex. 1 (“Complaint” or “Compl.”) ¶ 9, ECF
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-08328-ODW-E Document 23 Filed 03/04/21 Page 2 of 6 Page ID #:495




 1   No. 1-1.) On June 11, 2020, Bryant served Walmart with the Summons, Complaint,
 2   and Statement of Damages.        (Notice ¶ 2; Decl. of Sean Novak (“Novak Decl.”)
 3   ¶¶ 7–8, Ex. 2 (“Proof of Service”), ECF No. 11.) Bryant alleges in her Complaint that
 4   she is a “resident” of California. (Compl. ¶ 1.) In her Statement of Damages, she
 5   seeks $25,000,000 in general damages and $10,000,000 in special damages. (Novak
 6   Decl. Ex. 3 (“Statement of Damages”), ECF No. 11.) On August 14, 2020, Bryant
 7   responded to Walmart’s interrogatories and stated that she is a citizen of California.
 8   (See Notice ¶ 8, Ex. 4 No. 45, Ex. 5 No. 45.)       On September 11, 2020, Walmart
 9   removed the case to this Court based on diversity jurisdiction. (Notice ¶ 7.)
10         Bryant moves to remand this action on the ground that Walmart failed to
11   remove the case within the thirty-day removal period set forth in 28 U.S.C. § 1446(a),
12   which she contends began on June 11, 2020, when she served Walmart with the
13   Complaint and Statement of Damages. (Mot. 1.)
14                            III.       LEGAL STANDARD
15         Federal courts are courts of limited jurisdiction and have subject matter
16   jurisdiction only as authorized by the Constitution and Congress. U.S. Const. art. III,
17   § 2, cl. 1; see also Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
18   (1994). A suit filed in state court may be removed to federal court only if the federal
19   court would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). Federal
20   courts have original jurisdiction where an action arises under federal law or where
21   each plaintiff’s citizenship is diverse from each defendant’s citizenship and the
22   amount in controversy exceeds $75,000. 28 U.S.C. §§ 1331, 1332(a). The removal
23   statute is strictly construed against removal, and “[f]ederal jurisdiction must be
24   rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
25   Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). The party seeking removal bears the
26   burden of establishing federal jurisdiction. Id.
27         “[A] notice of removal [must] be filed within thirty days of receipt from the
28   plaintiff of an initial pleading or other document from which it is ascertainable that the




                                                 2
Case 2:20-cv-08328-ODW-E Document 23 Filed 03/04/21 Page 3 of 6 Page ID #:496




 1   case is removable.” Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1124
 2   (9th Cir. 2013) (citing 28 U.S.C. §§ 1446(b)(1), (b)(3)). Such “notice of removability
 3   under § 1446(b) is determined through examination of the four corners of the
 4   applicable pleadings, not through subjective knowledge or a duty to make further
 5   inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005). If the
 6   case is not removable based on the initial pleading, “a notice of removal may be filed
 7   within thirty days after receipt by the defendant . . . of a copy of an amended pleading,
 8   motion, order or other paper from which it may first be ascertained that the case is one
 9   which is or has become removable.” 28 U.S.C. § 1446(b)(3).
10                                  IV.        DISCUSSION
11          Bryant argues that Walmart’s September 11, 2020 removal was untimely
12   because the thirty-day removal period began to run on June 11, 2020, when Bryant
13   served Walmart with the Complaint, in which Bryant alleges she is a California
14   resident, and the Statement of Damages, in which she alleges damages in excess of
15   $75,000. (Mot. 1–2.)2 Walmart argues that removal was timely because the thirty-day
16   removal period did not begin to run until August 14, 2020, when Bryant confirmed her
17   citizenship and the amount in controversy through discovery responses. (Walmart’s
18   Opp’n to Mot. (“Opp’n”) 2, ECF No. 15.)
19   A.     Diversity of Citizenship
20          Bryant asserts Walmart had notice of her California citizenship because she
21   alleged in her Complaint that she is a resident of the State of California and lives in
22   Los Angeles County. (See Mot. 5; Compl. ¶ 1.) Walmart responds that it was not on
23   notice that Bryant was domiciled in California based purely on the allegation of
24   residency, and contends that the “facts necessary for removal” must involve an
25   express reference to Plaintiff’s “citizenship” or “state of domicile.” (Opp’n 4.)
26
27   2
       Bryant also argues Walmart waived its right to remove by engaging in state court discovery.
28   (Mot. 8–9.) As the Court finds Walmart’s removal untimely, it need not consider Bryant’s waiver
     argument and declines to do so.



                                                    3
Case 2:20-cv-08328-ODW-E Document 23 Filed 03/04/21 Page 4 of 6 Page ID #:497




 1         For purposes of diversity jurisdiction, a person’s citizenship is determined by
 2   where she is domiciled, and a person’s domicile is the location in which “she has
 3   established a ‘fixed habitation or abode in a particular place, and [intends] to remain
 4   there permanently or indefinitely.’” Lew v. Moss, 797 F.2d 747, 749–50 (9th Cir.
 5   1986) (alteration in original) (quoting Owens. v. Huntling, 115 F.2d 160, 162 (9th Cir.
 6   1940)). Nevertheless, a defendant seeking to remove a case to federal court may rely
 7   solely on an allegation of residence in the complaint because “a person’s residence is
 8   prima facie evidence of domicile and citizenship.” Lee v. BMW of N. Am., LLC,
 9   No. SACV 19-01722 JVS (ADSx), 2019 WL 6838911, at *2 (C.D. Cal. Dec. 16,
10   2019) (finding an allegation of citizenship in the notice of removal, based on only
11   plaintiff’s statement of residence in the complaint, sufficient to establish diversity
12   jurisdiction); Marin v. Target Corp., No. 2:20-CV-3502-ODW (PJWx), 2020 WL
13   5407454, at *2 (C.D. Cal. Sept. 9, 2020) (same); see also Anderson v. Watts, 138 U.S.
14   694, 706 (1891) (“The place where a personlives [sic] is taken to be his domicile until
15   facts adduced establish the contrary . . . .”).
16         Bryant alleges in her complaint that “[a]t all relevant times Plaintiff . . . was and
17   is an individual who is a resident of the State of California, living in the County of
18   Los Angeles in the State of California.” (Compl. ¶ 1.) Bryant’s assertion of residence
19   falls well in line with Lee and provided prima facie evidence of her domicile and
20   citizenship in California.
21   B.    Amount in Controversy
22         Next, Bryant asserts that Walmart’s September 11, 2020 removal was untimely
23   because she served Walmart with her Statement of Damages on June 11, 2020, which
24   put Walmart on notice that the amount in controversy exceeded the jurisdictional
25   threshold. (See Mot. 5–6.) Walmart argues that Bryant’s Statement of Damages
26   lacked factual support, causing it to doubt the accuracy of the demand. (Opp’n 6.)
27         A plaintiff’s statement of damages can constitute “other paper” within the
28   meaning of section 1446(b) to trigger the thirty-day period for removal. See, e.g.,




                                                   4
Case 2:20-cv-08328-ODW-E Document 23 Filed 03/04/21 Page 5 of 6 Page ID #:498




 1   Brown, 2016 WL 6781100, at *2 (concluding the defendant could “easily ascertain”
 2   the amount in controversy exceeded $75,000 from the plaintiff’s statement of
 3   damages); Cleveland v. West Ridge Academy, 2015 WL 164592, at *5 (E.D. Cal. Jan.
 4   13, 2015) (concluding that the thirty-day removal period was triggered by Plaintiff's
 5   Statement of Damages); Zubair v. L’Oreal USA, Inc., No. 2:10-CV-01112-MCE
 6   (EFBx), 2010 WL 2925074, at *1 (E.D. Cal. July 23, 2010) (finding service of the
 7   statement of damages provided defendants with notice that damages exceeded the
 8   jurisdictional minimum). Moreover, a defendant’s “subjective interpretation of the
 9   amount of a plaintiff’s claim is not accorded much weight when determining the
10   amount in controversy for purposes of jurisdiction.” See Zamora v. Lowe’s Home
11   Ctrs., Inc., No. C 14-02143 (EDL), 2014 WL 12647740, at *2 (N.D. Cal. July 11,
12   2014) (citation omitted) (rejecting the defendant’s argument that the plaintiffs’
13   damages claims were unsupported “puffery”).
14         Here, Bryant placed Walmart on notice that the amount in controversy exceeded
15   the jurisdictional minimum on June 11, 2020, when she served it with her Statement
16   of Damages seeking $10,000,000 in special damages and $25,000,000 in general
17   damages. (Statement of Damages 1.) Walmart’s subjective skepticism as to Bryant’s
18   damages claims does not rebut that it could easily ascertain at that time that the
19   amount in controversy exceeded $75,000. See 2016 WL 6781100, at *2. Moreover,
20   the Court rejects Walmart’s disingenuous claims that it lacked notice of the amount in
21   controversy until it received Bryant’s interrogatory responses on August 14, 2020.
22   (Opp’n 2.)   Bryant provided no more factual support for her damages in the
23   interrogatory responses than she did in the Statement of Damages, so by Walmart’s
24   own logic, the Statement of Damages provided sufficient notice. (Compare Statement
25   of Damages 1, with Notice Exs. 4&5.)
26   C.    Summary
27         In summary, Bryant served Walmart with the Complaint and Statement of
28   Damages on June 11, 2020, which together provided sufficient notice of removability




                                               5
Case 2:20-cv-08328-ODW-E Document 23 Filed 03/04/21 Page 6 of 6 Page ID #:499




 1   to trigger the removal period. (See Notice ¶ 2; Proof of Service 1.) Thus, Walmart
 2   had thirty days from June 11, 2020, to remove this case. See 28 U.S.C. §§ 1446(b)(3),
 3   (c)(3). Walmart did not remove the action until September 11, 2020, well beyond the
 4   thirty-day deadline. (See Notice.) Consequently, Walmart’s removal was untimely,
 5   and Bryant’s Motion to Remand is GRANTED.
 6                                  V.    CONCLUSION
 7         For the reasons discussed above, the Court GRANTS Bryant’s Motion to
 8   Remand due to Walmart’s untimely removal. (ECF No. 10.) The Court REMANDS
 9   this action to the Superior Court of the State of California, County of Los Angeles,
10   Stanley Mosk Courthouse, 111 N. Hill St., Los Angeles, California, 90014, Case
11   No. 20STCV14174. The Clerk of the Court shall close the case.
12
13         IT IS SO ORDERED.
14
15         March 4, 2021
16
17                               ____________________________________
18                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                               6
